UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 13, 2009 CONTINENTAL AIRLINES, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 1-10323 74-2099724 (Commission File Number) (IRS Employer Identification No.) 1600 Smith Street, Dept. HQSEO, Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) (713) 324-2950 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 13, 2009, the Board of Directors (the “Board”) of Continental Airlines, Inc. (the “Company”) appointed a new director, Mr. Laurence E. Simmons, to the Company’s Board of Directors, after increasing the total number of directors constituting the Board from nine to ten.Mr. Simmons’ term will expire at the 2010 annual meeting of the Company’s stockholders. In addition, Mr. Simmons was appointed to the Audit Committee of the Board effective November 13, 2009. Mr.
